Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 27 April 2021, in which claims 1, 3-6, 8, 9, 12-15, 18 have been amended, claim 17 has been cancelled, and new claims 19-20 have been added, is acknowledged.
Claims 1-16, 18-20 are pending.
Claims 1-16, 18-20 are being examined on their merits herein.
Response to arguments of 27 April 2021
In view of Applicant’s amendment of 27 April 2021, all the objections and rejections to claim 17 are herein withdrawn. Claim 17 has been cancelled.
In view of Applicant’s amendment of 27 April 2021, the objection to the Specification is herein withdrawn. The specification was amended to recite trademarks in capital letters accompanied by the generic terminology. 
In view of Applicant’s amendment of 27 April 2021, the objection to claim 16 is herein withdrawn. Applicant has deleted from the claims the elected species. Claim 16 is no longer withdrawn from consideration.
In view of Applicant’s amendment of 27 April 2021, the objections to claims 1, 9, 12 are herein withdrawn. Applicant has clarified the language of the claims.
In view of Applicant’s amendment of 27 April 2021, the rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has deleted formula I and formula II from claim 6.

In view of Applicant’s amendment of 27 April 2021, the rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has amended claim 18 to depend on claim 5.
Applicant’s arguments (Remarks of 27 April 2021, pages 17-21) against the rejections of claims 1-15, 17-18 under AIA  35 U.S.C. 102(a)(1) as being anticipated by “Ectoin® Ultra Strong Anti-Pollution”; and under AIA  35 U.S.C. 102(a)(1) as being anticipated by “28Extremoin® Strong Anti-Pollution”, as evidenced by “Ectoin® Ultra Strong Anti-Pollution”, have been considered.
The Declaration under 37 C.F.R. 1.132, signed by Ms. Eva Galik, submitted on 27 April 2021, is acknowledged. Ms. Eva Galik states on record (page 2, point 5, Declaration) that the leaflet “Ectoin® Ultra Strong Anti-Pollution” was not available to the public prior to 5 October 2014.
Ms. Eva Galik states on record (page 2, point 7, Declaration) that the leaflet “28Extremoin® Strong Anti-Pollution” was not available to the public prior to 22 January 2015.
The instant application is a National Stage entry of International Application No. PCT/EP2014/070298, filed on 24 September 2014, which claims priority from German Patent Application No. DE 102014113781.7, filed on 23 September 2014.
Applicant argues (Remarks of 27 April 2021, page 21, second paragraph) that both September 23, 2014 and September 24, 2014 are prior to the earliest date upon which either the “Ectoin® Ultra Strong Anti-Pollution” leaflet or the “28Extremoin® Strong Anti-Pollution” 
In view of the Declaration under 37 C.F.R. 1.132, signed by Ms. Eva Galik, and in view of the statements made by Applicant in the Remarks of 27 April 2021, the rejections of claims 1-15, 17-18 under AIA  35 U.S.C. 102(a)(1) over “Ectoin® Ultra Strong Anti-Pollution”; and over “28Extremoin® Strong Anti-Pollution”, as evidenced by “Ectoin® Ultra Strong Anti-Pollution”, are herein withdrawn.
On 27 April 2021, Applicant has amended independent claim 1 to be drawn to a method for treating or preventing a pathologic efflorescence caused by airborne particles, the method comprising:
(a) providing a subject suffering from or at risk of developing a pathologic efflorescence caused by airborne particles, wherein the pathologic efflorescence is a benign or malignant skin tumor and/or cancer, and/or is a metastasis thereof; and 
(b) administering to the subject an amount of a composition comprising at least one compatible solute selected from the group consisting of S-ectoine, R-ectoine, (S, S)-hydroxyectoine, (S, R)- hydroxyectoine, (R,S)-hydroxyectoine, (R,R)-hydroxyectoine, and S- homoectoine, physiologically compatible salts thereof, amides thereof, and esters thereof, and/or a solute mixture comprising a combination of at least two compatible solutes thereof, and further wherein the amount of the composition is effective to inhibit expression of a Cyp1 a1 gene associated with pathologic efflorescence to thereby treat or prevent the pathologic efflorescence.
By the amendment of 27 April 2021, Applicant has cancelled the elected species (see reply of 24 September 2020) which is alteration in pigmentation as specific cosmetic efflorescence to be treated or prevented.

New objections and rejections are made below, based on Applicant’s amendment of 27 April 2021.
Claim Objection
Claim 1 is objected to because it is unclear what is meant by “the pathologic effloresce is a benign or malignant skin tumor and/or cancer, and/or a metastasis thereof”. It is known that skin tumors are abnormal growths of tissue that can be malignant (cancerous) or benign. As such, the term “malignant skin tumor and/or cancer” is unclear because malignant skin tumor and skin cancer seem to mean the same thing. Further, metastasis is a process, not a pathologic efflorescence, and it is actually defined as the development of secondary malignant growths at a distance from a primary site of cancer. It is unclear what is meant by “and/or a metastasis thereof”. The examiner interprets the recitation to mean a skin metastatic tumor, which is actually a malignant skin tumor. 
In the interest of compact prosecution, the examiner interprets the language of claim 1 “the pathologic effloresce is a benign or malignant skin tumor and/or cancer, and/or a metastasis thereof” to mean that the pathologic effloresce is a benign or malignant skin tumor.
Appropriate correction of the claim language is required.
Claim Rejections- 35 USC 112
 	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

  	Claims 13, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 13 and 14 depend on claim 1 and recite that the pathologic efflorescence is a senescence of skin, altered pigmentation (claim 13), or skin aging, alteration in pigmentation (claim 14); yet claim 1 defines the pathologic efflorescence to be a malignant or benign skin tumor. As such, there is no antecedent basis for the limitations the pathologic efflorescence is a senescence of skin, altered pigmentation, of claim 13, or skin aging, alteration in pigmentation of claim 14, in claim 1.
Appropriate correction is required.

 	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 15 recites that the pathologic efflorescence is a skin cancer and is selected from the group consisting of benign and malignant skin tumors. The claim is unclear because a cancerous tumor (skin cancer) is malignant. Benign skin tumors are not a subtype of skin cancer. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim interpretation: in claim 1, the preamble “wherein the amount of the composition is effective to inhibit expression of a Cyp1a1 gene associated with pathologic efflorescence to thereby treat or prevent the pathologic efflorescence” is not a limitation of the claim at least 

Claims 1-16, 18-20 are rejected under AIA  35 U.S.C. 103 over Bunger et al. (US 2005/0201955, published 15 September 2005, cited in IDS), in view of Vierkotter et al. (Journal of Investigative Dermatology 2010, 130, 2719-2726, cited in IDS), in further view of Nair et al. (Cancer Prev Res 2009, 2 (10), 895-902, cited in PTO-892).
Bunger (US 2005/0201955) teaches [0016]-[0017] that compatible solutes such as ectoin treat, for example, photocarcinogenesis (malignant skin tumor/damage caused by exposure to UV rays), which is characterized by alteration in pigmentation, as in instant claims 13, 14, 20, and which presents itself as alterations of at least one cell layer in at least one part of the skin that is visible on the skin surface, as in instant claim 5.
Bunger teaches that compatible solutes such as ectoin protect against pro-inflammatory substances and reactive oxygen species resulting therefrom [0015].
Bunger teaches [0141] that ectoin protects human keratinocytes (as in instant claim 4) from UVA-induced damage, which is an alteration of at least one cell layer in at least one part of the skin of the subject, as in instant claim 5.
Bunger teaches ([0144], Figure 4) that ectoin protects human skin fibroblasts from UVA-induced DNA mutations in primary skin fibroblasts, which is synonymous with ectoin being effective in preventing skin tumor caused by UVA radiation.
Bunger teaches that ectoin inhibits the UVA-induced ICAM-1 gene expression (Figure 3, [0160], [0143]), which is associated with skin damage, as in instant claim 18.

 	Bunger discloses (Example 1, page 8, [0145], Example 2, page 9, [0146]) a composition as a sunscreen gel/lotion, as in instant claim 12, comprising RonaCareTM Ectoin, wherein the compatible solute ectoin is present in the composition in an amount of 0.3%, which is within the range in instant claims 10, 11
Bunger teaches sunscreen lotion (Example 3, [0147]) which is a lotion, as in instant claim 12, and is a solute mixture comprising two compatible solutes, one of which is RonaCareTM Ectoin, wherein the compatible solute ectoin is present in the composition in an amount of 0.1%, which is within the range in instant claims 10, 11.
Bunger teaches face cream (Example 6, [0150]), or shampoo (surfactant-containing cleaning preparation), as in instant claim 12, which is a composition comprising RonaCareTM Ectoin, wherein the compatible solute ectoin is present in the composition in an amount of 1.0%, which is within the range in instant claims 10, 11.
Bunger also teaches compositions in Examples 8-13, as lotions, or as ointments, as in instant claim 12, comprising RonaCareTM Ectoin, wherein the compatible solute ectoin is present in the composition in an amount of 1.0%, or 0.5% (Example 13), respectively, which is within the range in instant claims 10, 11.

Thus, Bunger teaches ectoin being effective to prophylactically treat skin cancer, prevent DNA mutations in human skin and inhibit the expression of metalloproteinases in skin exposed to UV light.
Bunger does not teach a method of treating a benign or malignant skin tumor caused by airborne particles and alteration in pigmentation caused by it with S-ectoine, as in the instant claims.

Vierkotter et al. (Journal of Investigative Dermatology 2010, 130, 2719-2726) teach (page 2719, right column, last paragraph) that ambient particle matter (PM) (synonym airborne particles) exerts its detrimental effects through oxidative stress; particles in nanosize range, especially from traffic sources, as in instant claims 8, 9, are among the most harmful components of ambient PM - they cause oxidative stress in part because their physical properties, i.e. small size but large surface unit mass, make them highly reactive towards biological surfaces and structures. Vierkkotter teaches (page 2720, left column, first two paragraphs) that in particular polycyclic aromatic hydrobcarbons PAHs, as in instant claim 9, are adsorbed on the surface of suspended PM in air of urban areas; PAHs can activate xenobiotic metabolism, which converts PAHs to quinones- quinones are redox-cycling chemicals which produce reactive oxygen species ROS, and therefore thought to be key compounds in PM toxicity.
Vierkotter teaches that airborne particle exposure is significantly correlated with pigment spots/altered pigmentation (Table 4), as in instant claims 13, 14. Vierkotter teaches (Abstract) 
Vierkotter teaches (Abstract) that background particle pollution, which was measured in low residential areas of the cities without busy traffic and therefore is not directly attributable to traffic but rather to other sources of particles, was also positively correlated to pigment spots on the face. 
Vierkkotter teaches (page 2723, left column, second paragraph, right column, second paragraph) that, while the solar radiation /UV exposure is an important pathogenetic factor for pigment spots, PAHs have been shown to induce melanocyte proliferation and skin tanning in mice, and thus PAHs frequently bound to the surface of combustion –derived PM may induce pigment spots and explain the association between pigment spots and exposure to traffic-related PM observed. Thus, Vierkkotter teaches that UV exposure, as well as exposure to airborne particles containing PAHs are influencing factors on pigment spots.
Vierkkotter does not teach a method of treating skin cancer and associated pigment spots with ectoin, as instantly claimed.

Nair teaches (Abstract) that UV radiation and exposure to PAH have been linked to skin carcinogenesis. Nair teaches (page 896, left column, second paragraph) that UV radiation induces the expression of CYP1A in human keratinocytes (Figure 1) and favors the formation of DNA adducts upon subsequent exposure to B[a]P, a most common PAH (Figure 2).

It would have been obvious to a person of ordinary skill in the art to combine the teachings of Bunger, Vierkotter and Nair to arrive at the instant invention.

The person of ordinary skill in the art would have been motivated to administer ectoin as enantiomerically pure S-ectoin, to treat skin cancer (and the different types of skin cancer in instant claims 16, 19) caused by airborne particles, because Bunger teaches that ectoin, or S-ectoin, is effective to prevent or treat skin cancer caused by UV exposure/photocarcinogenesis, Nair teaches that skin carcinogenesis is linked to both UV exposure and to PAH exposure, and Nair further teaches that UVR induces the expression of CYP1A in human keratinocytes and favors the formation of DNA adducts upon subsequent exposure to PAH (leading to skin cancer caused by PAH). Thus, a person of ordinary skill in the art would have administered ectoin to treat skin cancer in subjects subjected to both UV radiation and PAH exposure, with the expectation that ectoin is effective to treat skin cancer in said subjects. Further, the person of ordinary skill in the art would have been motivated to evaluate ectoin as an inhibitor of the expression of CYP1A1 gene in said subjects, because Bunger teaches that ectoin is effective to treat skin cancer caused by UV exposure, and Nair teaches that UV radiation induces the expression of CYP1A in human keratinocytes. Thus, the person of ordinary skill in the art would have evaluated ectoin with the expectation that ectoin inhibits the expression of CYP1A1 gene in the skin of said subjects, and 
With regards to claim 3, the person of ordinary skill in the art would have been motivated to measure the effect of ectoin on MMP1 in the method of treatment, because Bunger teaches that ectoin inhibits the expression of matrix metalloproteinases and the genus of metaloproteinases includes MMP-1. Thus, the person of ordinary skill in the art would have reasonably expected that administration of ectoin, or S-ectoin, to a subject suffering from skin cancer and alteration in pigmentation caused by airborne particles will result in inhibition of the expression of matrix metalloproteinases such as MMP1.
As such, claims 1-16, 18-20 are rejected as prima facie obvious.

Conclusion
Claims 1-16, 18-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627